             Case 6:18-bk-04726-CCJ       Doc 30    Filed 01/04/19    Page 1 of 3



                                     ORDERED.

     Dated: January 04, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


IN RE:                                           Case No. 6:18-bk-04726-CCJ

JAMES ALLYN HARDEN AND                           Chapter 7
CHRISTINE LYNN HARDEN,

            Debtors.
______________________________________/

  ORDER GRANTING MOTION FOR RELIEF FROM STAY TO ENFORCE FINAL
     JUDGMENT OF FORECLOSURE IN FAVOR OF U.S. BANK NATIONAL
   ASSOCIATION, AS TRUSTEE, IN TRUST FOR REGISTERED HOLDERS OF
      FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN
            ASSET-BACKED CERTIFICATES, SERIES 2006-FF18
              [Re: 6755 Calistoga Cir, Port Orange, Florida 32128]

         THIS CASE came before the Court upon the Motion for Relief from Automatic Stay to
Enforce Final Judgment of Foreclosure [D.E. #29] (the “Motion”) filed by U.S. Bank National
Association, as trustee, in trust for registered holders of First Franklin Mortgage Loan Trust,
Mortgage Loan Asset-Backed Certificates, Series 2006-FF18 (“Secured Creditor”), pursuant to
the negative notice provisions of Local Rule 2002-4. Having considered the Motion and the
             Case 6:18-bk-04726-CCJ          Doc 30     Filed 01/04/19     Page 2 of 3



absence of any record objection to the relief requested, the Court deems the Motion to be
uncontested. Accordingly, it is:
       ORDERED:
       1.       Secured Creditor’s Motion for Relief from Automatic Stay is granted.
       2.       The automatic stay imposed by 11 U.S.C. §362 is terminated with respect to real
property located at 6755 Calistoga Cir, Port Orange, Florida 32128 (the “Property”), legally
described as:
                LOT 838, WATERS EDGE PHASE VIII, ACCORDING TO
                THE PLAT THEREOF AS RECORDED IN MAP BOOK 48,
                PAGES 205-207 INCLUSIVE OF THE PUBLIC RECORDS
                OF VOLUSIA COUNTY FLORIDA

       3.       The automatic stay is modified for the sole purpose of allowing Secured Creditor
to complete in rem relief to take any and all steps necessary to exercise any and all rights it may
have in the Property, to gain possession of said Property, to have such other and further in rem
relief as is just, but the Secured Creditor shall not obtain in personam relief against the Debtors.
       4.       All communications sent by Secured Creditor in connection with proceeding
against the Property including, notices required by state law and communications to offer and
provide information with regard to a potential Forbearance Agreement, Loan Modification,
Refinance Agreement, Loss Mitigation Agreement or other Loan Workout, may be sent directly
to Debtor(s).
       5.       Secured Creditor is awarded its attorneys’ fees and costs of $526.00 which were
incurred in filing its Motion for Relief from the Automatic Stay. The attorneys’ fees and costs
shall be recoverable as part of the mortgage debt pursuant to the loan documents under the
available remedies available therein but shall not be a personal liability of Debtor(s).
       6.       The Court in its discretion waives the fourteen (14) day stay of the Order Granting
Motion for Relief from Stay pursuant to Rule 4001(a)(3) of the Federal Rules of Bankruptcy
Procedure.


                                                    ###
            Case 6:18-bk-04726-CCJ         Doc 30    Filed 01/04/19     Page 3 of 3



Attorney Wanda D. Murray is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the order.

DEBTORS ATTORNEY
(via electronic notice)
Frank M Wolff
fwolff@fmwpa.com

DEBTORS
James Allyn Harden
Christine Lynn Harden
6755 Calistoga Circle
Port Orange, FL 32128

TRUSTEE
(via electronic notice)
Dennis D Kennedy
trustee@ddkennedy.com

UNITED STATES TRUSTEE
(via electronic notice)
United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
USTP.Region21.OR.ECF@usdoj.gov
